[brownempagreexhibit1048f001.jpg]
1 Exhibit 10.48 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement")
is effective as of February 1, 2016 (the "Effective Date"), by and between
FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the
"Company"), and Marianne Brown (the "Employee"). In consideration of the mutual
covenants and agreements set forth herein, the parties agree as follows: 1.
Purpose. The purpose of this Agreement is to recognize Employee's significant
contributions to the overall financial performance and success of Company, to
protect Company's business interests through the addition of restrictive
covenants, and to provide a single, integrated document which shall provide the
basis for Employee's continued employment by Company. 2. Employment and Duties.
Subject to the terms and conditions of this Agreement, Company employs Employee
to serve as Corporate Executive Vice President and Chief Operating Officer of
the Wholesale and Institutional Banking segment, or in such other capacity as
may be mutually agreed by the parties. Employee accepts such employment and
agrees to undertake and discharge the duties, functions and responsibilities
commensurate with the aforesaid position. Employee shall devote substantially
all business time, attention and effort to the performance of duties hereunder
and shall not engage in any business, profession or occupation, for compensation
or otherwise without the express written consent of the Company, other than
personal, personal investment, charitable, or civic activities or other matters
that do not conflict unreasonably with Employee's duties. Employee’s office
location shall be in New York but Employee will be expected to travel to the
Company’s other locations as necessary. 3. Term. The term of this Agreement
shall commence on the Effective Date and shall continue for a period of three
(3) years ending on the third anniversary of the Effective Date or, if later,
ending on the last day of any extension made pursuant to the next sentence,
subject to prior termination as set forth in Section 8 (such term, including any
extensions pursuant to the next sentence, the "Employment Term"). The Employment
Term shall be extended automatically for one (1) additional year on the second
anniversary of the Effective Date and for an additional year each anniversary
thereafter unless and until either party gives written notice to the other not
to extend the Employment Term before such extension would be effectuated. 4.
Salary. During the Employment Term, Company shall pay Employee an annual base
salary, before deducting all applicable withholdings, of $700,000 per year,
payable at the time and in the manner dictated by Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent except
in the case of a salary decrease for all executive officers of the Company) at
the discretion of the Company (such annual base salary, including any increases,
the "Annual Base Salary"). 5. Other Compensation and Fringe Benefits. In
addition to any executive bonus, pension, deferred compensation and long-term
incentive plans which Company or an affiliate of



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f002.jpg]
2 Company may from time to time make available to Employee, Employee shall be
entitled to the following during the Employment Term: (a) an annual incentive
bonus opportunity under Company's annual officer incentive plan for each
calendar year included in the Employment Term, with such opportunity to be
earned based upon attainment of performance objectives established by the
Company ("Annual Bonus"). Employee's target Annual Bonus shall be no less than
150% of Employee's then current Annual Base Salary, with a maximum of up to 2
times target (collectively, the target and maximum Annual Bonus are referred to
as the "Annual Bonus Opportunity"). Employee's Annual Bonus Opportunity may be
periodically reviewed and increased by the Company, but may not be decreased
without Employee's express written consent. Employee’s Annual Bonus is subject
to the Company’s clawback policy, pursuant to which the Company may recoup all
or a portion of any bonus paid if, after payment, there is a finding of fraud, a
restatement of financial results, or errors or omissions discovered that call
into question the business results on which the bonus was based. If owed
pursuant to the terms of the plan, the Annual Bonus shall be paid no later than
the March 15th first following the calendar year to which the Annual Bonus
relates. Unless provided otherwise herein or the Compensation Committee of the
Company’s Board of Directors determines otherwise, no Annual Bonus shall be paid
to Employee unless Employee is employed by Company, or an affiliate thereof, on
the last day of the measurement period; (b) eligibility to participate in
Company's equity incentive plans; and (c) all other benefits and incentive
opportunities made available to similarly situated executives. 6. Compensation
Policies. Company has adopted certain compensation related policies and stock
ownership guidelines that apply to Employee. Employee acknowledges that, as a
corporate officer, she is encouraged to maintain, within a reasonable period of
time, an ownership level in Company stock of at least two (2) times her annual
base salary and that following the vesting of any restricted shares granted to
her, Employee must hold 50% of those shares for at least six (6) months.
Employee further represents that she has read and understands the Company’s
policies regarding insider trading and prohibiting the hedging and pledging of
Company stock. 7. Vacation. For and during each calendar year within the
Employment Term, Employee shall be entitled to four weeks of paid vacation
annually plus recognized Company holidays. 8. Expense Reimbursement. In addition
to the compensation and benefits provided herein, Company shall, upon receipt of
appropriate documentation, reimburse Employee each month for reasonable travel,
lodging, entertainment, promotion and other ordinary and necessary business
expenses incurred during the Employment Term to the extent such reimbursement is
permitted under Company's expense reimbursement policy.



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f003.jpg]
3 9. Termination of Employment. Company or Employee may terminate Employee's
employment at any time and for any reason in accordance with Subsection (a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee's employment. The Employment Term shall terminate automatically upon
Employee's death. (a) Notice of Termination. Any purported termination of
Employee's employment (other than by reason of death) shall be communicated by
written Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in this Agreement. For purposes
of this Agreement, a "Notice of Termination" shall mean a notice that indicates
the "Date of Termination" and, with respect to a termination due to "Cause",
"Disability" or "Good Reason", sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from Company shall specify whether the termination is with or
without Cause or due to Employee's Disability. A Notice of Termination from
Employee shall specify whether the termination is with or without Good Reason.
(b) Date of Termination. For purposes of this Agreement, "Date of Termination"
shall mean the date specified in the Notice of Termination (but in no event
shall such date be earlier than the thirtieth (30th) day following the date the
Notice of Termination is given) or the date of Employee's death. If the Company
disagrees with an Employee’s designated Date of Termination, the Company shall
have the right to set an alternative earlier final Date of Termination, which,
in and of itself, shall not change the characterization of the termination
(e.g., from an Employee Termination Without Good Reason to a Company Termination
Without Cause). (c) No Waiver. The failure to set forth any fact or circumstance
in a Notice of Termination, which fact or circumstance was not known to the
party giving the Notice of Termination when the notice was given, shall not
constitute a waiver of the right to assert such fact or circumstance in an
attempt to enforce any right under or provision of this Agreement. (d) Cause.
For purposes of this Agreement, a termination for "Cause" means a termination by
Company based upon Employee's: (i) persistent knowing failure to perform duties
consistent with a commercially reasonable standard of care (other than due to a
physical or mental impairment or due to an action or inaction directed by
Company that would otherwise constitute Good Reason); (ii) willful neglect of
duties (other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason); (iii)
conviction of, or pleading nolo contendere to, criminal activities involving
dishonesty or moral turpitude; (iv) material breach of this Agreement; (v)
material breach of the Company's business policies, accounting practices or
standards of ethics; or (vi) intentional failure to materially cooperate with or
impeding an investigation authorized by the Board; provided, however, that no
such event described in subsections (i), (ii), (iv), (v), or (vi) above shall
constitute Cause unless: (1) Employer gives Notice of Termination to Employee
specifying the condition or event relied upon for such termination within ninety
(90) days of



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f004.jpg]
4 the initial existence of such event and (2) Employee fails to cure the
condition or event constituting Cause within thirty (30) days following receipt
of Employer's Notice of Termination.. (e) Disability. For purposes of this
Agreement, a termination based upon "Disability" means a termination by Company
based upon Employee's entitlement to long- term disability benefits under
Company's long-term disability plan or policy, as the case may be, as in effect
on the Date of Termination. (f) Good Reason. For purposes of this Agreement, a
termination for "Good Reason" means a termination by Employee based upon the
occurrence (without Employee's express written consent) of any of the following:
(i) a material change in the geographic location of Employee's principal working
location (New York, NY) of more than thirty-five (35) miles; (ii) a material
diminution in Employee's Annual Base Salary or Annual Bonus Opportunity or a
material reduction in Employee’s duties, responsibilities, or authority as they
exist on the effective date of this agreement; (iii) a demotion in Employee’s
title to any level below Corporate Executive Vice President; or, (iv) a material
breach by Company of any of its obligations under this Agreement. (v) the
Employer gives notice to the Employee not to extend the Employment Term, as
provided in Section 3 hereof. Notwithstanding the foregoing, Employee being
placed on a paid leave for up to sixty (60) days pending a determination of
whether there is a basis to terminate Employee for Cause shall not constitute
Good Reason. Employee's continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) Employee gives Notice of Termination to
Company specifying the condition or event relied upon for such termination
within ninety (90) days of the initial existence of such event and (2) Company
fails to cure the condition or event constituting Good Reason within thirty (30)
days following receipt of Employee's Notice of Termination. 10. Obligations of
Company Upon Termination. (a) Termination by Company for a Reason Other than
Cause, Death or Disability and Termination by Employee for Good Reason. If
Employee's employment is terminated during the Employment Term by: (1) Company
for any reason other than Cause, Death or Disability; or (2) Employee for Good
Reason - both of which will be considered involuntary terminations:



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f005.jpg]
5 (i) Company shall pay Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; (C) any
accrued but unused vacation pay; and (D) no later than March 15th of the year in
which the Date of Termination occurs, any earned but unpaid Annual Bonus
payments relating to the prior calendar year; (ii) Company shall pay Employee no
later than March 15th of the calendar year following the year in which the Date
of Termination occurs, a prorated Annual Bonus based upon the actual Annual
Bonus that would have been earned by Employee for the year in which the Date of
Termination occurs, ignoring any requirement under the Annual Bonus Plan that
Employee must be employed on the payment date (using Employee's Annual Bonus
Opportunity for the prior year if no Annual Bonus Opportunity has been approved
for the year in which the Date of Termination occurs), multiplied by the
percentage of the calendar year completed before the Date of Termination; (iii)
Subject to Section 26(b) hereof, the Company shall pay Employee as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, a lump-sum payment equal to 200% of the sum of: (A) Employee's
Annual Base Salary in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Salary to which Employee did not
expressly consent in writing); and (B) the target Annual Bonus in the year in
which the Date of Termination occurs; (iv) All stock option, restricted stock
and other equity-based incentive awards granted by Company that were outstanding
but not vested as of the Date of Termination shall become immediately vested
and/or payable, as the case may be; and, (v) As long as Employee pays the full
monthly premiums for COBRA coverage, Company shall provide Employee and, as
applicable, Employee's eligible dependents with continued medical and dental
coverage, on the same basis as provided to Company's active executives and their
dependents until the earlier of: (i) 36 months after the Date of Termination; or
(ii) the date Employee is first eligible for medical and dental coverage
(without pre-existing condition limitations) with a subsequent employer. In
addition, as soon as practicable, but not later than the sixty-fifth (65th) day
after the Date of Termination, Company shall pay Employee a lump sum cash
payment equal to thirty-six monthly medical and dental COBRA premiums based on
the level of coverage in effect for the Employee (e.g., employee only or family
coverage) on the Date of Termination.



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f006.jpg]
6 (b) Termination by Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated during the Employment Term by Company for
Cause or by Employee without Good Reason, Company's only obligation under this
Agreement shall be payment of any Accrued Obligations. (c) Termination due to
Death or Disability. If Employee's employment is terminated during the
Employment Term due to death or Disability, Company shall pay Employee (or to
Employee's estate or personal representative in the case of death), as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination: (i) any Accrued Obligations; plus (ii) a prorated Annual Bonus
based upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurred (or the prior year if no target Annual Bonus Opportunity
has yet been determined) multiplied by the percentage of the calendar year
completed before the Date of Termination; plus (iii) the unpaid portion of the
Annual Base Salary that would have been paid through the remainder of the
Employment Term but for the termination due to Disability; plus (iv) vesting
and/or payment of all equity-based incentive awards as provided in Section
10(a)(iv); provided that the amount Annual Base Salary due Employee following a
termination for Disability shall be reduced by the benefit due her for the
remainder of the Employment Term under any supplemental disability insurance
policy provided under Section 5(c) of this Agreement at the Company’s expense.
11. Non-Delegation of Employee's Rights. The obligations, rights and benefits of
Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer. 12.
Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about
Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of Company and its affiliates. Employee agrees that
all such information is proprietary or confidential, or constitutes trade
secrets and is the sole property of Company and/or its affiliates, as the case
may be. Employee will keep confidential and, outside the scope of Employee's
duties and responsibilities with Company and its affiliates, will not reproduce,
copy or disclose to any other person or firm, any such information or any
documents or information relating to Company's or its affiliates' methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by Company or
any of its affiliates, nor will Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this section. Accordingly, during the Employment Term and
at all times thereafter Employee will not disclose, or permit or encourage
anyone else to disclose, any such information, nor will Employee utilize any
such information, either alone or with others, outside the scope of Employee's
duties and responsibilities with Company and its affiliates.



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f007.jpg]
7 13. Non-Competition. (a) During Employment Term. During the Employment Term
Employee will devote such business time, attention and energies reasonably
necessary to the diligent and faithful performance of the services to Company
and its affiliates, and will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with Company's or its
affiliates' principal business, nor solicit customers, suppliers or employees of
Company or affiliates on behalf of, or in any other manner work for or assist
any business which is a direct competitor with Company's or its affiliates'
principal business. In addition, during the Employment Term, Employee will
undertake no planning for or organization of any business activity competitive
with the work performed as an employee of Company, and Employee will not combine
or conspire with any other employee of Company or any other person for the
purpose of organizing any such competitive business activity. (b) After
Employment Term. The parties acknowledge that Employee will acquire substantial
knowledge and information concerning the business of Company and its affiliates
as a result of employment. The parties further acknowledge that the scope of
business in which Company and its affiliates are engaged as of the Effective
Date is international and very competitive and one in which few companies can
successfully compete. Competition by Employee in that business after the
Employment Term would severely injure Company and its affiliates. Accordingly,
for a period of one (1) year after Employee's employment terminates for any
reason whatsoever, Employee agrees: (1) not to become an employee, consultant,
advisor, principal, partner or substantial shareholder of any firm or business
that directly competes with Company or its affiliates in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of Company or an affiliate. 14. Return of
Company Documents. Upon termination of the Employment Term, Employee shall
return immediately to Company all records and documents of or pertaining to
Company or its affiliates and shall not make or retain any copy or extract of
any such record or document, or any other property of Company or its affiliates.
15. Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of Company and its affiliates and not produced within
the scope of Employee's employment hereunder, shall be the sole and exclusive
property of Company. Employee shall, whenever requested by Company, execute and
deliver any and all documents that Company deems appropriate in order to apply
for and obtain patents or copyrights in improvements or inventions or in order
to assign and/or convey to Company the sole and exclusive right, title and
interest in and to such improvements, inventions, patents, copyrights or
applications.



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f008.jpg]
8 16. Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that Company
will not have an adequate remedy at law in the event of a failure by Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. Therefore, in the event of a breach of this Agreement by
Employee, Company shall have the right, among other rights, to damages sustained
thereby and to obtain an injunction or decree of specific performance from a
court of competent jurisdiction to restrain or compel Employee to perform as
agreed herein. Notwithstanding any termination of this Agreement or Employee's
employment, Section 10 shall remain in effect until all obligations and benefits
resulting from a termination of Employee’s employment during the Employment Term
are satisfied. In addition, Sections 11 through 27 shall survive the termination
of this Agreement or Employee’s employment and shall remain in effect for the
periods specified therein or, if no period is specified, until all obligations
thereunder have been satisfied. Nothing in this Agreement shall in any way limit
or exclude any other right granted by law or equity to Company. 17. Release.
Notwithstanding any provision herein to the contrary, Company may require that,
prior to payment, distribution or other benefit under this Agreement (other than
due to Employee's death), Employee shall have executed a complete release of
Company and its affiliates and related parties in such form as is reasonably
required by Company, and any waiting periods contained in such release shall
have expired. With respect to any release required to receive payments,
distributions or other benefits owed pursuant to this Agreement, Company must
provide Employee with the form of release no later than seven (7) days after the
Date of Termination and the release must be signed by Employee and returned to
Company, unchanged, effective and irrevocable, no later than sixty (60) days
after the Date of Termination. 18. No Mitigation. Company agrees that, if
Employee's employment hereunder is terminated during the Employment Term,
Employee is not required to seek other employment or to attempt in any way to
reduce any amounts payable to Employee by Company hereunder. Further, the amount
of any payment or benefit provided for hereunder shall not be reduced by any
compensation earned by Employee as the result of employment by another employer,
by retirement benefits or otherwise. 19. Entire Agreement and Amendment. This
Agreement embodies the entire agreement and understanding of the parties hereto
in respect of the subject matter of this Agreement, and supersedes and replaces
all prior agreements, understandings and commitments with respect to such
subject matter, including the Employment Agreement between Employee and SunGard
dated February 24, 2014. This Agreement may be amended only by a written
document signed by both parties to this Agreement. 20. Governing Law. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Florida, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction. Any litigation pertaining to this
Agreement shall be adjudicated in courts located in Duval County, Florida. 21.
Successors. This Agreement may not be assigned by Employee. In addition to any
obligations imposed by law upon any successor to Company, Company will require
any



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f009.jpg]
9 successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the stock, business and/or assets of
Company, to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that Company would be required to perform it if no
such succession had taken place. Failure of Company to obtain such assumption by
a successor shall be a material breach of this Agreement. Employee agrees and
consents to any such assumption by a successor of Company, as well as any
assignment of this Agreement by Company for that purpose. As used in this
Agreement, "Company" shall mean Company as herein before defined as well as any
such successor that expressly assumes this Agreement or otherwise becomes bound
by all of its terms and provisions by operation of law. This Agreement shall be
binding upon and inure to the benefit of the parties and their permitted
successors or assigns. 22. Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. 23. Severability. If any
section, subsection or provision hereof is found for any reason whatsoever to be
invalid or inoperative, that section, subsection or provision shall be deemed
severable and shall not affect the force and validity of any other provision of
this Agreement. If any covenant herein is determined by a court to be overly
broad thereby making the covenant unenforceable, the parties agree and it is
their desire that such court shall substitute a reasonable judicially
enforceable limitation in place of the offensive part of the covenant and that
as so modified the covenant shall be as fully enforceable as if set forth herein
by the parties themselves in the modified form. The covenants of Employee in
this Agreement shall each be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Employee against Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by Company of the covenants in
this Agreement. 24. Notices. Any notice, request, or instruction to be given
hereunder shall be in writing and shall be deemed given when personally
delivered or three (3) days after being sent by United States Certified Mail,
postage prepaid, with Return Receipt Requested, to the parties at their
respective addresses set forth below: To Company: Fidelity National Information
Services, Inc. 601 Riverside Avenue Jacksonville, FL 32204 Attention: General
Counsel To Employee: Marianne Brown 120 Woodridge Road Mt. Kisco, NY 10549



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f010.jpg]
10 25. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party. 26. Tax. (a) Withholding. Company or an
affiliate may deduct from all compensation and benefits payable under this
Agreement any taxes or withholdings Company is required to deduct pursuant to
state, federal or local laws. (b) Section 409A. This Agreement and any payment,
distribution or other benefit hereunder shall comply with the requirements of
Section 409A of the Code, as well as any related regulations or other guidance
promulgated by the U.S. Department of the Treasury or the Internal Revenue
Service ("Section 409A"), to the extent applicable. To the extent Employee is a
"specified employee" under Section 409A, no payment, distribution or other
benefit described in this Agreement constituting a distribution of deferred
compensation (within the meaning of Treasury Regulation Section 1.409A-1(b)) to
be paid during the six- month period following a separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)) will be made during such
six-month period. Instead, any such deferred compensation shall be paid on the
first business day following the six-month anniversary of the separation from
service. In no event may Employee, directly or indirectly, designate the
calendar year of a payment. Any provision that would cause this Agreement or a
payment, distribution or other benefit hereunder to fail to satisfy the
requirements of Section 409A shall have no force or effect and, to the extent an
amendment would be effective for purposes of Section 409A, the parties agree
that this Agreement shall be amended to comply with Section 409A. Such amendment
shall be retroactive to the extent permitted by Section 409A. For purposes of
this Agreement, Employee shall not be deemed to have terminated employment
unless and until a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)) has occurred. All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during the
time period specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made not later than the last day of the Employee's taxable year
following the taxable year in which such expense was incurred, and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Excise Taxes. If any payments or benefits paid or
provided or to be paid or provided to Employee or for Employee’s benefit
pursuant to the terms of this



--------------------------------------------------------------------------------



 
[brownempagreexhibit1048f011.jpg]
11 Agreement or otherwise in connection with, or arising out of, employment with
Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a "parachute payment" under Section 280G of the Code (the "Scaled Back Amount").
Any such election must be in writing and delivered to Company within thirty (30)
days after the Date of Termination. If Employee does not elect to have Payments
reduced to the Scaled Back Amount, Employee shall be responsible for payment of
any Excise Tax resulting from the Payments and Employee shall not be entitled to
a gross-up payment under this Agreement or any other for such Excise Tax. If the
Payments are to be reduced, they shall be reduced in the following order of
priority: (i) first from cash compensation, (ii) next from equity compensation,
then (iii) pro-rated among all remaining payments and benefits. To the extent
there is a question as to which Payments within any of the foregoing categories
are to be reduced first, the Payments that will produce the greatest present
value reduction in the Payments with the least reduction in economic value
provided to Employee shall be reduced first. IN WITNESS WHEREOF the parties have
executed this Agreement to be effective as of the date first set forth above.
FIDELITY NATIONAL INFORMATION SERVICES, INC. By: ___________//S//_______________
Its: Chief Administrative Officer MARIANNE BROWN
________________//S//______________



--------------------------------------------------------------------------------



 